Banke, Judge.
The appellant appeals his conviction for burglary.
The victim testified that immediately after she discovered that her home had been burglarized she went outside and observed the appellant at a nearby bus stop, seated on a suitcase and an accordian case which belonged to her. She called the police, and he was promptly apprehended. The cases were searched and found to contain additional property taken from the victim’s home. At trial, the appellant explained that a person to whom he owed a drug debt had ordered him to retrieve the cases from a wooded area in a vacant lot nearby and to wait with them at the bus stop, where a cab was to pick him up. He denied any knowledge of the burglary. Held:
Submitted September 5, 1980
Decided September 26, 1980.
R. Allen Hunt, for appellant (Case No. 60637).
Miley Lee Porter, pro se (Case Nos. 60638, 60639, 60640).
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Assistant District Attorneys, for appellee.
1. Evidence that an accused has been found in possession of property stolen in a recently committed burglary is sufficient to sustain his conviction for the burglary in the absence of a reasonable or credible explanation for his possession of the property. See Evans v. State, 138 Ga. App. 460 (226 SE2d 303) (1976); Allen v. State, 146 Ga. App. 815 (247 SE2d 540) (1978). The jury was certainly entitled to reject the appellant’s explanation in this case. The evidence was sufficient to enable a rational trier of fact to find him guilty beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. In three separate pro se appeals, the appellant contends that his conviction was also unlawful because the arresting officer never read him his Miranda rights. However, it does not appear that the arresting officer conducted any interrogation or otherwise elicited any statement from him prior to taking him into custody. Following his arrest, the appellant executed a signed acknowledgment of his Miranda rights. The remaining contentions contained in the pro se appeals are similarly without merit.

Judgment affirmed.


McMurray, P. J, and Smith, J., concur.